     Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.23 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JAMES ADAMS,

                       Plaintiff,                     Case No. 2:20-cv-98

v.                                                    Honorable Paul L. Maloney

UNKNOWN HARJU et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against Defendant

Unknown Mike. The Court will further dismiss Plaintiff’s First Amendment retaliation claim

against Defendant Harju.
      Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.24 Page 2 of 6



                                             Discussion

I.       Factual Allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Baraga Correctional Facility (AMF) in Baraga, Baraga County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues AMF Psychiatrists

Unknown Mike and Unknown Harju.

                Plaintiff alleges that on May 4, 2018, Defendant Harju denied Plaintiff’s request to

resume a medication he had taken, presumably to treat depression or anxiety. Plaintiff asserts that,

at the time, he suffered from stress and depression. In addition to denying his request for

medication, Defendant Harju allegedly told Plaintiff to kill himself.

                Following his interaction with Defendant Harju, Plaintiff appears to allege that he

was placed under observation to prevent suicide. While Plaintiff was under suicide watch,

Defendant Mike allegedly lied that Plaintiff had signed off on a grievance presumably filed against

Defendant Harju. Plaintiff alleges that Defendants “retaliate[ed] for what [he] did . . . at

Marquette.” (Compl., ECF No. 1, PageID.4.)

                For relief, Plaintiff seeks injunctive relief and damages.

II.      Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

                                                  2
   Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.25 Page 3 of 6



facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                Plaintiff’s claims that Defendant Harju denied medication and told Plaintiff to kill

himself arise under the Eighth Amendment.

                The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such
                                                   3
   Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.26 Page 4 of 6



care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

102, 103-04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               On initial review, Plaintiff’s allegations sufficiently state an Eighth Amendment

claim against Defendant Harju.

IV.    Due Process

               Plaintiff alleges that Defendant Mike lied when he said Plaintiff signed off on a

grievance so that Defendant Mike could protect Defendant Harju. Plaintiff arguably alleges a due

process claim against Defendant Mike.

               Plaintiff has no due process right to file a prison grievance or have it processed in

the manner set forth in prison policies. The courts repeatedly have held that there exists no

constitutionally protected due process right to an effective prison grievance procedure. See Hewitt

v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445

(6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F.

App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2

(6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams

v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law does not create a liberty

interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan

v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907,

at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance process,

Defendant Mike’s conduct did not deprive him of due process.




                                                 4
     Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.27 Page 5 of 6



V.      Retaliation

               Plaintiff alleges that Defendants Mike and Harju denied Plaintiff “a fair process to

be placed back on [his] medication” in retaliation “for what [he] did to another in Marquette.”

(Compl., ECF No. 1, PageID.4.) Plaintiff presumably intends to allege a retaliation claim arising

under the First Amendment.

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);

Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987); Vega v. DeRobertis, 598 F. Supp. 501, 506

(C.D. Ill. 1984), aff’d, 774 F.2d 1167 (7th Cir. 1985). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”); Skinner v. Bolden, 89 F. App’x 579, 579-80 (6th

Cir. 2004) (without more, conclusory allegations of temporal proximity are not sufficient to show
                                                  5
   Case 2:20-cv-00098-PLM-MV ECF No. 4 filed 08/10/20 PageID.28 Page 6 of 6



a retaliatory motive). He has not described any conduct in Marquette, much less protected conduct.

Moreover, he merely alleges the ultimate fact of retaliation in this action. He has not presented

any facts to support his conclusion that Defendants retaliated against him because of the

unspecified conduct in Marquette. Accordingly, his speculative allegation fails to state a claim.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendant Mike will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also dismiss, for

failure to state a claim, Plaintiff’s retaliation claim against Defendant Harju. Plaintiff’s Eighth

Amendment claim against Defendant Harju remains in the case.

               An order consistent with this opinion will be entered.



Dated:    August 10, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                6
